PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/382,425
Filing Date: 12 Apr 2019
Appellant(s): HAYES et al.



__________________
Jason T. Fletcher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06-23-2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03-10-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
/******************************************************************/
(2) Response to Argument
(A)	Appellants have submitted that in Ditty, forced release of resources is in contrast with the claimed features where resources are revoked in response t oa detected change in the autonomous vehicle (Appellant's Remarks pg. 7, top).  The forced release of resources by a server manager on a virtual machine upon a case where the autonomous vehicle cannot have a virtual machine (VM) release a resource discloses an autonomous vehicle event in which a manager revokes resources of a VM.  The language recited as ‘revoking’ can be analogized to the situation where a resources maanger or arbitrator service takes away resources currently allocated to a VM, as no other details are provided in the claim to specify under what conditiosn revoking is done, or exactly how it is implemented; when in fact a change in the autonomous device is shown in Ditty (para 0381) as a need for resouces situation incurred at the autonomous device which necessitates action by a arbitrator server to force the release by the VM.  Hence, revoking a VM’s resources due to a change in resources need by the autonomous device is fairly established.  Moreover, Ditty cited portion is not actually provided to anticipate the claimed embodiment raised by the Appellant, since a obviousness rationale has been set forth to prosecute the ‘revoke” feature as following: 
	(Rationale A of claim 1)

	revoking, by the hypervisor, in response to the change in the state of the autonomous vehicle,one or more resources associated with the execution of the first virtual machine; and 	executing, by the hypervisor, in response to the change in the state of the autonomous vehicle, a second virtual machine comprising a second operating system

 	Hence, the feature deemed obvious is that act of revoking resources asssociated with a first VM is being done by a hypervisor, where the hypervisor performs the revoking, in response to the change in the autonomous vehicle, so that a second virtual machine is being executed by the hypervisor subsequent to the first VM revoking.
	Therefore, alleging that Ditty alone fails to teach the above revoking embodiment amounts to a partial analysis that fails to consider the full extent of the rejection being presented, notably when more than one references have been utilized to prosecute the ‘revoke’ feature by virtue of a 103 rationale.
	That is, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(B)	Appellants have submitted that (Appellant's Remarks pg. 7 top) the mention in Ditty on a hypervisor associated a broad scenario of multiple VMs is NOT related to execution of one first VM in response to change in the state of an autonomous vehicle.
	Here again, alleging that Ditty use of hypervisor is not showing any intervention by the latter in response to change of state in the autonomous device in association with a first VM (resources revoking) amounts to a clear lack of prima facie case of rebut, since the revoking feature in line with use of a hypervisor executing a second VM in response to a change as set forth above has been 
(C )	Appellants have submitted that both Khafizov and Gupta teach broad teachings related to VM resource allocation, none of which relating to change of stat in an autonomous vehicle (Appellant's Remarks pg.7 middle)
	To reinforce role of a hypervisor in transferring resources among VMs, Khafizov has been cited to teach reclaiming memory allocation at a guest OS for a respective VM context by swapping via a hypervisor to free resources for allocate runtime of another VM.
	Gupta is also cited to show role of hypervisor in management of resources such as in an event of a migration where a original VM is being terminated, its resource is being reclaimed and moved  to a new destination VM, the migration handled by a manager or a hypervisor.
	Hence, Gupta and Khafizov contribute to how one skill in the art would be motivated use the management role of a hypervisor to actively reclaim or revoke resources from one VM for use (via resource move or migration) in allocating execution instance of another VM.
(D)	Appellants have submitted that Mere as cited for detection of mode of a vehicle operation has no relationship to a change response that revokes or execute a virtual machine as recited; nor is the autonomous driving mode as capability having virtual machines in Camhi related to detected change state of an autonomous vehicle (Appellant's Remarks pg. 7 bottom)
	Mere is a reference that combines detection of change in autonomous mode of driving using a circuitry having processor and virtual machines.  So the linkage of VMs with a detection circuitry that operates with detection of autonomous driving mode as in Mere constitute facts that contribute to a motivation for one skill in the art to utilize virtual  machines inside processor circuit of a vehicle to operate within a circuity responsive to detection of autonomous (vehicle) modes.  Hence, Mere 
	Camhi reinforces the notion that Virtual Machines are included with logic circuitry, FPGA, ASIC, programmable processor, a computer with which the processing capabilities and hardware support of a vehicle model operating in autonomous mode are implemented to support detection of user driving controls or inputs.  Hence, clearly Camhi contributes to the motivation for one to consider detection of user driving controls as change to an autonomous driving mode of a vehicle which operates with VM inside its processor capabilities.
	As secondary facts to support the 103 rejection, both Mere and Camhi contribute to the understanding that VMs in processor capabilities or control circuit can operate in relation to detection of vehicle or driver change in autonomous modes.
	As far as broad interpretation (BRI) is concerned, the language recited for the “revoking” (and executing) embodiment is left open to wide interpretation as to how a device autonomously operates, how it interalates to a VM or Hypervisor, and what exactly a change of state entails.  The ‘executing’ by a hypervisor as recited is left open to interpretation as to how a hypervisor particularly intervenes in using revoked resources from one VM and redistributing them to another VM; i.e. the second VM executing step being disjoint from the resources revoking step.
	Hence a gap between the concepts of hypervisor, VM, autonomous device, and change state as observed cannot be sufficient a ground for any attempt to trumpet about a solid establishing of elements relationship in the claim.
	The Appellant raises a lack of relationship between the teachings by Mere or Cambi with the language of the revoking feature; however, it is also noteworthy to mention that as claimed, relationship between an autonomous device and a hypervisor or a virtual machine is not supported by 
	Therefore, alleging that Mere broad teachings has no relation to a detected change state that revokes a first VM or execute a second VM appears to be analysis that ignores BRI as well as the lack of connecting information in the claim.  For instance, no part in the claim enforces that VM operation cannot be implemented as within a detection circuitry, the latter operating for detecting change in autonomous driving mode.  The language recited very broadly as “autonomous device” cannot enforce that this device cannot be a vehicle or an automation circuitry therein.  The language recited very broadly as “change in the state” cannot enforce that this state cannot be a sudden change in autonomous driving mode of a vehicle.  Hence, alleging that VM-implemented circuitry by Mere for detecting vehicle’s driving mode has no relationship to change of state is deemed largely inconclusive an attempt to dismiss Mere as a contributing reference to the 103 rationale as effectuated in the Office Action.
	Using broad interpretation, reference Camhi is a way to link virtual machines operation and processing capabilities thereof with a change of driving mode detection incurred on a vehicle; and alleging that Camhi exection of VMs has no relationship to a detected change state stand out as a weak accusation since the extent of the claim language or lack thereof cannot enforce that VMs in Camhi cannot operate on detection of autonomous driver modes.
	Faced with the lack of relationships from the claimed concepts, the office action uses BRI, gathers reasonable facts that relate hypervisor to actively redistribute of resouces from its VMs, facts that employ VMs in detection of vehicle change state and formulates an obviousnes rationale 
	A first prong of the executed 103 rationale establishes the fact that revoking resources of one VM to transfer or migrate the revoked resources to configuration of another VM can be performed via or by a hypervisor.  This management role by a hypervisor (such as to revoke and transfer VM resouces) represents a known and successul practice; and this, according to FSR reasoning, can be applied to support one skill in the art with motivation to formulate grounds for a proper and FSR compliant case of obviousness 
	A second prong of the 103 rationale establishes that use of VMs within processor or control circuitry that operates or responds to a detected change state in a driver mode or autonomous vehicle mode is known and successul practice, and this, according to FSR reasoning, can be applied to support one skill in the art with motivation to build a proper and FSR compliant case of obviousness.
	It is essential to emphasize that Ditty already discloses (emphasis here) a VM being revoked its resources by a manager responsive to an event where VM resources are required elsewhere in the autonomous vehicle application.  Thus, the use of references Mere and/or Camhi (second prong) would not have to provide a situations where a VM is to be managed and revoked in response to a change in an autonomous vehicle – as only opinion of one skill in the art presented with proper teaching would be able to formulate a combination compliant with the statute for the 103.  Nor is it necessary for a 103 rationale to establish link between the hypervisor role (first prong) in Khafizov and Gupta to a response caused by a change of state, not to mention that management per effect of switching resources by a hypervisor already entails actions responsive to a need/change event.
	The viewpoint of one skill in the art has made (see rationale A in claim 1) it clear that one would be motivated to implement a hypervisor to manage execution resources of VM and revoke 
	Appellant appears to re-iterate contention that Mere and Camhi have no direct teaching on part of the required language of the claim (‘revoking’ and ‘executing’ embodiment), that  Khafizov and Gupta have no direct linkage to part of the required language of the claimed ‘revoking’ and ‘executing’ embodiment; but according to application of KSR rulings, the contention cannot be persuasive, not to mention that there is a large vacuum between the elements in the claim and that the broad concepts (e.g. device, change in the state) in the claim suggest a wide range of interpretations.
	In short, Appellants' contention is not persuasive. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965,968 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Further, "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). The Examiner's findings are reasonable because the skilled artisan would "be able to fit the teachings of multiple patents together like pieces of a puzzle" since the skilled artisan is "a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 420, 421. Appellants do not persuasively show that the resulting arrangement was 
(E)	Appellants have submitted that the rationale set forth by the Office Action relies on disparate and unrelated portions of the references that ignor relationships between the claim elements and this reasoning is indicative of improper piecemeal examination, whereas the claimed invention should be considered “as a whole” which is not in this Office action.  The reliance of cited references which relate in any way to the elements of the claims by the proposed combination in form of Ditty, Gupta, Khafizov on one hand, and Mere and Camhi on the other hand, being product of nothing more than a random combination of unrelated references that only come about with use of the specifications of the present application as blueprint via exercise of hindsight reconstruction (Appellant's Remarks pg. 8-9). 
	As set forth above, Ditty discloses revoking resources of a VM upon detection of resources need event where a autonomous vehicle operating state requires more resources, which can be obtained from forced release from a VM.
	The use of hypervisor to manage VM resource and to reclaim or pre-empt resources from certain VM for the intent to instantiate other VM as via swap or migration mechanism has been supplied as known practices by Khafizov and Gupta.
	The well-known implementation of VM inside control circutry or processor capabilities operaton responsive to detection of autonomous mode change or driver auto/manual mode has been suppled by Mere and Camhi.
	The Office action has proposed that it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the revoking 
	The prongs of the Office Action rationale has gathered facts from cited references and applied these facts to propose a combination that fulfills the requirements of the language deemed obvious by the premises of 103 rationale, not to mention that the language of the claim (refer to section D from above) comprises significant relational gaps and the concepts recited therewith amount to very broad terms for one’s interpretation.
	As long as cited references supplied known and successful practice to serve as grounds or motivation for consideration by one or ordinary skill in the art to formulate an 103 type rationale which proposes a combination and proper reasons as to why one would be motivated to combine the cited references in fulfilling of the obvious features as claimed, prima facie case of obviousness is achieved, not to mention that KSR rulings have been applied therewith; meaning that every part of the claimed embodiment has been addressed with the prongs of the rationale and that facts integrated with the rationale per viewpoint by one skill in the art come from cited prior art, not from the Specifications by the Appellant.
	Not only every relationships from a detection of a state change via the step of revoking resources performed (by a hypervisor on a first VM) to the executing a second VM (by the hypervisor) has been included with the formulation of the obvious rationale but viewpoint by the one skill in the art, on basis of the state of base art, has adequately presented well-known practices (per FSR ruling), reasons and benefits as to why the combination of facts per the secondary references as 
	Therefore, allegation that the cited references stand disjoint, the references added piecemeal and largely remote from the claimed invention is deemed without merits and allegation that mere hindsight reconstruction has been employed in patching disjoint teaching via sole use of the invention as blueprint (for said reconstruction) fails to recognize prima facie presentation of facts, use of KSR ruling toward proposal of an improvement and the viewpoint of the one skill in the art which upon review of the facts can recognize or reason out a way to improve one device, a process or a methodology in that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.
	Therefore, allegation of impermissible application of hindsight reconstruction (in the use of disjoint, irrelevant teachings) is deemed largely inconclusive.
(F)	Appellants have submitted that no material citations have been mentioned in the Office action effect of presenting reasons to combine, (so as to refer to the cited references in support of the rationale) and thereby would make it appear as though the rationale is only supported by one examiner knowledge(Appellant's Remarks pg. 10 bottom).  The prongs of the rationale has presented Khafizov and Gupta for their own teachings, Mere and Camhi with teachings of their own, all of which as cited material.  The reasons or motivation to combine are formed into a particular rendering that list benefits to the proposed combination and solely expressing opinions of one skill in the art who, after being faced with the base facts (Ditty) and upon review of well-used and successful practices (Khafizov, Gupta, Mere and Camhi) that can be combined in accordance to KSR rules, has 
(G)	Appellants have submitted that Khafizov and Gupta are unrelated to autonomous vehicle and that one skill in the art would not be motivated to use VM events per Khafizov and Gupta to include them into an autonomous vehicle, and that mere mention of VM in Mere and Camhi for autonomous vehicle cannot rise to the level of implementing multiple VM and performing management thereof based on change state of the autonomous vehicle (Appellant's Remarks pg. 11, middle)
	Opinion formulated as reasons to combine and listed benefits have been presented in the executed prongs of rationale A.  In other words, one skill in the art would be motivated to (*) employ hypervisor (Khafizov, Gupta) to manage resources of VM, upon detection of a state change in an autonomous vehicle/device equipped with (per Mere and Camhi) HW and processor detection capabilities operative with VMs to respond to vehicle state change, the management of resources with revoking resources from one VM (per Ditty) to activate another VM (per Khafizov, Gupta)
	Appellant’s counterpoint to the effect that one skill in the art would not arrive at using Mere and Camhi in resources management, and Khafizov and Gupta in managing state change in an autonomous vehicle is deemed largely imbue by the non-obviousness state of the appellanty own invention, or largely moot since it is devoid of factual provision demonstrating (emphasis here) why one skill in the art equipped with KSR rules and well-known practices shown in Khafizov/Gupta and Mere/Camhi would NOT be inclined or motivated to propose the rationale (*) as set forth above.
detection of a vehicle entry in one such autonomous mode and that neither (Mere or Camhi) contemplates using the detection to trigger resources revoking in one VM to execute a second VM; meaning that the Office Action ignores sthe relationships between the claim elements while introducing piecemeal teachings from cited references.
	Insofar as the relationships between the claim elements, in the previous section (refer to sections D, E) , it has been explained that Ditty discloses revoking resources due to a change state in the autonomous vehicle in urgent need for resources; and within that revoking context,  whether a hypervisor is the actual agent  performing the revoking resources (from a first VM) for use in implementing another VM execution, the Khafizov and Gupta references have been introduced to fulfill this limitation, and in the context of responding to a change state, the Mere and Camhi references have been introduced to show that VM in a vehicle environment can be part of the processing capabilities or control circuit responsible for detecting a autonomous drive mode.
	In other words, combining the revoking scenario from Ditty has been supplemented with a) Mere and Camhi for effect of detection of a vehicle entry in one such autonomous mode via use of VM-operated capabilities or control circuitry and b) with Khafizov and Gupta for use of a hypervisor type manager in revoking in one VM to execute a second VM responsive to an event such as a change in autonomous vehicle; that is, the relationships between detection of a change in a autonomous device and use of a hypervisor to switch execution between VM at the expense of revoking VM resources and executing other VM (in response to the detection) has been observed by the 
	Therefore, the Appellant assertion that effect by the Office Action of fetching of unrelated readings that do not exist from references and patching piecemeal information therefrom to arrive at the reconstructing the claim in accordance with claim elements relationships is considered without merits and largely inconclusive, not to mention that the assertion apparently disregards grounds of constructing an obviousness rationale by virtue of the KSR ruling, and is otherwise marred with a flaw of overlooking how much information is lacking in the claim language as far as establishing structural and functional relationships among the concepts recited therein.  As a reminder, the lack of relationships between the claim elements has been mentioned in section D from above, and that, in combination with broad use of terminology (e.g change of state, autonomous device) contributes to the finding that reliance (as alleged from above) on actual relationships among claimed elements (to promote non-obviousness of the claims) is considered weakly efficient and unjustified with facts.
(I)	Appellants have submitted that rejection of claims 4-6, 12-13, 18-19 should be withdrawn because references Atsmon and Kupermann used therewith cannot cure to the deficiencies of Ditty in view of Camhi/Mere and Khafizov/Gupta (Appellant's Remarks pg .13, top).  The alleged non-obviousness of the subject matter being prosecuted using the Ditty, Camhi/Mere and Khafizov/Gupta combination from above has been discussed as inconclusive from the above sections.
(J)	Further, Appellants have submitted that for claims 6, 13, 19, cited paragraphs in Ditty (para 0356-0357) as broad teaching on need to virtualize the architecture to isolate portions important to 
	The rejection of claim 6 is linked to the findings as presented with prosecution of claims 4-5, according to which, instantiation of a VM and its guest OS as part of implementing execution of a hypervisor to support vehicle assistance processing unit, having therewith use of the VM to process sensor data or collecting the processing result is shown with the teachings by Kupermann, whereas the combined VM and its pertinent OS is implemented as part of the augmentation operating system per the ADAS environment by Atsmon, each guest OS and VM OS being instantiated within a main OS being not verified
	The rationale in rendering claim 6 obvious is not solely relying of Ditty (para 0356-0357) as alleged from above; instead, it is carried out as follows:
	It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement a second VM (second OS) as a part of VM augmentation adding peripheral communication or sensor processing function to a first VM (first OS) in response to autonomous drive mode detection (per rationale A in claim 1) so that the responsive augmentation is dictated by the assumptive determination or pretense that the first operating system is a formally verified operating system and the second operating system is an unverified operating system; because
	Pre-determination premise or developers setting to the effect that a second OS is unverified while the first OS is verified would cause instantiation of the second VM to be isolated from the main vehicle VM cores thereby ensuring the protection of the vehicle main VM cores whose execution and resources thereof are isolated from said second OS and/or potential attack by external actors.
	
	Appellant’s raise of non-obviousness without even considering the prongs established in the obviousness rendering of claim 6 is deemed a heavy case of non prima-facie rebuttal; hence, largely non-persuasive.

(K)	Appellants have submitted that rejection of claims 8-9 should be withdrawn because reference DeNeui used therewith cannot cure to the deficiencies of Ditty in view of Camhi/Mere and Khafizov/Gupta (Appellant's Remarks pg .14, top).  The non-obviousness of the subject matter being prosecuted by via the Ditty, Camhi/Mere and Khafizov/Gupta combination from above has been discussed as inconclusive from the above sections.
	/**********************************************************************/
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TUAN A VU/Primary Examiner, Art Unit 2193 
                                                                                                                                                                                                       Conferees:
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.